DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 defines first and second flexible couplers, wherein each flexible coupler has first and second ends.  The claim additionally recites “passing one of the first and second ends” in several different places throughout the claim.  However, since both the first and second couplers have first and second ends it is unclear at times which first end or which second end is being referred to in the claim.  The Examiner suggests amending the claim to clarify which flexible coupler is being referred to – i.e. “passing one of the first and second ends of the first flexible coupler” in line 6 and “passing one of the first and second ends of the second flexible coupler” in line 14 (suggestion is a sample of where clarification is needed throughout the claims).
Claims 17-22 are rejected due to their dependency on claim 16.
Claim 19 recites the limitation "the suturing device".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending claim 19 to depend from claim 18 instead of claim 16 for proper antecedent basis.
Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “running in opposition of one another the first end the second end through the passages of the fixation device to form two suture loops” in lines 5-6 and further recites “passing one of the first and second ends through the flexible coupler multiple times to form … a first flexible, continuous, closed, adjustable, knotless loop having an adjustable perimeter” in lines 7-10 and “passing the other of the first and second ends through the flexible coupler multiple times to form … a second flexible, continuous, closed, adjustable, knotless loop having an adjustable perimeter” in lines 10-13.  It is unclear if the claim is reciting four distinct loops or if the “two suture loops” of lines 5-6 are being further defined in lines 7-13 as first and second flexible, continuous, closed, adjustable, knotless loops having an adjustable perimeter.  For the purpose of examination, the first and second flexible, continuous, closed, adjustable, knotless loops having an adjustable perimeter of lines 7-13 are interpreted as being equivalent to the “two suture loops” previously recited in lines 5-6.
Claims 24-25 are rejected due to their dependency on claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 2014/0046367, hereinafter “Stone”).  Regarding claim 1, Stone discloses a self-locking tensionable construct (Fig 3A), comprising: a flexible coupler (suture 14) having a first end (18) and a second end (26) (para [0038-0039]); and a loop interconnection (34C) between the first end and the second end; wherein the first end is passed through the flexible coupler multiple times to form a first closed, adjustable, continuous, flexible loop (46’) with an adjustable perimeter and a first weave region having an accordion-type configuration (at 66’); and the second end is passed through the flexible coupler multiple times to form a second closed, adjustable, continuous, flexible loop (46) with an adjustable perimeter and a second weave region having an accordion-type configuration (at 66), the first and second weave regions being adjacent the first and second closed, adjustable, continuous, flexible loops and adjacent the first and second ends (see annotated Fig 3A below; para [0048]).  

[AltContent: textbox (First end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (First weave region)][AltContent: textbox (First adjustable closed loop)][AltContent: textbox (Second adjustable closed loop)][AltContent: textbox (Second weave region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Loop interconnection)][AltContent: oval]
    PNG
    media_image1.png
    318
    496
    media_image1.png
    Greyscale


	Regarding claim 4, wherein each of the first and second closed, adjustable, continuous, flexible loops is located between one of the first and second ends and the loop interconnection (See Fig 3A above – first adjustable closed loop between first end and loop interconnection; second adjustable closed loop between second end and loop interconnection).  
	Regarding claim 5, wherein each of the first and second weave regions is located between one of the first and second ends and one of the first and second closed, adjustable, continuous, flexible loops (See Fig 3A above – first weave region between first end and first adjustable closed loop; second weave region between second end and second adjustable closed loop).  
	Regarding claim 6, wherein the flexible coupler (14) is suture, suture tape or ribbon (para [para 0038, 0055]).  
	Regarding claim 8, wherein the first (18) and second (26) ends are pulled to lock the tensionable construct (para [0047-0048]).  
	Regarding claim 9, wherein the tensionable construct consists essentially of the flexible coupler (Fig 3A)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2014/0046367), as applied to claim 1 above, further in view of Sullivan (US 2013/0345750, hereinafter “Sullivan”).  Stone discloses the invention substantially as claimed, as shown above, including the flexible coupler (14) being a suture, suture tape or ribbon (para [0038, 0055]).  However, Stone fails to disclose the claimed tapering.  Sullivan discloses a similar tensionable construct comprising a suture (30) and teaches the suture can be tapered to help facilitate pulling it through itself (para [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stone such that the flexible coupler had a plurality of sections of different tapers (i.e. gradually different tapered regions near the first and second ends of the flexible coupler) such that the flexible coupler may more easily be pulled through itself when forming the first and second weave regions.

Claim(s) 1-6, 8-11, 13-15, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albertorio et al. (US 2010/0268273, hereinafter “Albertorio”) in view of Stone (US 2014/0046367).  
	Regarding claim 1, Albertorio discloses the invention substantially as claimed including a self-locking tensionable construct (Fig 1) comprising: a flexible coupler (1) having a first end and a second end; and a loop interconnection (22) between the first end and the second end; wherein the first end is passed through the flexible coupler (at 2a) to form a first closed, adjustable, continuous, flexible loop (2) with an adjustable perimeter and a first spliced region (2a); and the second end is passed through the flexible coupler (at 2b) to form a second closed, adjustable, continuous, flexible loop (2) with an adjustable perimeter and a second spliced region (2b), the first and second spliced regions being adjacent the first and second closed, adjustable continuous flexible loops and adjacent the first and second ends (para [0031, 0033, 0034]; see annotated Fig 1 below).  
	
[AltContent: textbox (First end)][AltContent: textbox (Second end)][AltContent: textbox (First fixation device)][AltContent: arrow][AltContent: textbox (Second spliced region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second adjustable closed loop)][AltContent: textbox (First adjustable closed loop)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Loop interconnection)][AltContent: textbox (First spliced region)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    627
    559
    media_image2.png
    Greyscale


	However, Albertorio teaches the first and second ends are each passed through the flexible coupler a single time to form the first and second spliced regions (2a, 2b) (para [0034]).  Albertorio fails to disclose the first and second ends are each passed through the flexible coupler multiple times to form first and second weave regions having an accordion-type configuration as claimed.  Stone discloses a self-locking adjustable loop in a flexible coupler comprising an end (26) passed multiple times through the coupler (14) to form an accordion-type weave region (34) and a plurality of locking points (Figs 2A, 2; para [0039]).  Stone teaches “the legs 38, by way of their non-parallel orientation to the second portion 30, can cause a transverse force to be applied to second portion 30 once tension is applied from the loop 46 and the second portion 30” (para [0042]).  Additionally, “Such reduction in diameter can cause the legs 38 to squeeze or constrict around the portions of second portion 30 passing therethrough, which creates a mechanical interface between the interior portions or apertures of the legs 38 that are constricting around the portions of the second portion 30 passing therethrough. As a result, under tension, the mechanical interface along with the transverse force applied by each leg 38 can efficiently lock the second portion 30 to the accordion configuration 34 at a desired size of loop 46” (para [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Albertorio such that the eyesplices (2a, 2b) with a single locking point instead comprised a plurality of locking points formed by each end being passed multiple times the through flexible coupler to form an accordion-type weave region, as claimed.  Thus, Albertorio would have the advantage of the transverse force and additional locking points improving the locking effect, as taught by Stone.
[AltContent: textbox (Plurality of locking points in accordion-type weave region)]
[AltContent: arrow][AltContent: oval]
    PNG
    media_image3.png
    773
    549
    media_image3.png
    Greyscale


	Regarding claim 2, Albertorio teaches the flexible coupler is attached to one or more fixation devices (first fixation device 20 – see annotated Fig 1 above; para [0029]).
	Regarding claim 3, Albertorio teaches the flexible coupler is attached to two separate fixation device (first fixation device 20 and second fixation device 30 – see annotated Fig 5 below; para [0028])
[AltContent: arrow][AltContent: textbox (Second fixation device)][AltContent: arrow][AltContent: textbox (First fixation device)]
    PNG
    media_image4.png
    384
    559
    media_image4.png
    Greyscale

	Regarding claim 4, Albertorio teaches wherein each of the first and second closed, adjustable, continuous, flexible loops is located between one of the first and second ends and the loop interconnection (See annotated Fig 1 above – first adjustable closed loop between first end and loop interconnection; second adjustable closed loop between second end and loop interconnection).  
	Regarding claim 5, the combination teaches wherein each of the first and second weave regions is located between one of the first and second ends and one of the first and second closed, adjustable, continuous, flexible loops (See annotated Fig 1 Albertorio above – first spliced/weave region between first end and first adjustable closed loop; second spliced/weave region between second end and second adjustable closed loop).  
	Regarding claim 6, Albertorio teaches wherein the flexible coupler (1) is suture, suture tape or ribbon (para [0024]).  
	Regarding claim 8, Albertorio teaches wherein the first and second ends are pulled to lock the tensionable construct (para [0031, 0036]).  
	Regarding claim 9, Albertorio teaches wherein the tensionable construct consists essentially of the flexible coupler (Fig 1; para [0031, 0033, 0034])
	
	Regarding claim 10, Albertorio discloses the invention substantially as claimed including a surgical construct for tissue repair (Figs 1, 5) comprising: a self-locking tensionable construct (1) (para [0031, 0033, 0034]) extending between two fixation devices (20, 30) (see annotated Fig 5 above; para [0028]), the self-locking tensionable construct including a flexible coupler (suture 1) extending through bodies of the two fixation devices (20, 30) and forming two flexible, continuous, closed, adjustable, knotless loops (2) each having an adjustable perimeter; a loop interconnection (22); and two terminal ends, wherein each terminal end is passed through the flexible coupler to each form an spliced region and locking point (see annotated Fig 1 above; para [0031, 0033, 0034]).  
	However, Albertorio teaches the first and second ends are each passed through the flexible coupler a single time to form the first and second spliced regions (2a, 2b) (para [0034]).  Albertorio fails to disclose the first and second ends are each passed through the flexible coupler multiple times to form first and second weave regions having an accordion-type configuration as claimed.  Stone discloses a self-locking adjustable loop in a flexible coupler comprising an end (26) passed multiple times through the coupler (14) to form an accordion-type weave region (34) and a plurality of locking points (Figs 2A, 2; para [0039]).  Stone teaches “the legs 38, by way of their non-parallel orientation to the second portion 30, can cause a transverse force to be applied to second portion 30 once tension is applied from the loop 46 and the second portion 30” (para [0042]).  Additionally, “Such reduction in diameter can cause the legs 38 to squeeze or constrict around the portions of second portion 30 passing therethrough, which creates a mechanical interface between the interior portions or apertures of the legs 38 that are constricting around the portions of the second portion 30 passing therethrough. As a result, under tension, the mechanical interface along with the transverse force applied by each leg 38 can efficiently lock the second portion 30 to the accordion configuration 34 at a desired size of loop 46” (para [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Albertorio such that the eyesplices (2a, 2b) with a single locking point instead comprised a plurality of locking points formed by each end being passed multiple times the through flexible coupler to form an accordion-type weave region, as claimed.  Thus, Albertorio would have the advantage of the transverse force and additional locking points improving the locking effect, as taught by Stone.
	Regarding claim 11, the combination teaches wherein the accordion-type weave regions (at spliced regions of Albertorio) and plurality of locking points are located adjacent one of the two fixation devices (first fixation device 20), and the loop interconnection is located adjacent the other of the two fixation devices (second fixation device 30) (see annotated Fig 5 above and Fig 6).  
	Regarding claim 13, Albertorio teaches wherein each terminal end is configured to be pulled to lock the surgical construct (para [0031, 0036]).  
	Regarding claim 14, Albertorio teaches wherein each terminal end is configured to be pulled to decrease a length and perimeter of two flexible, continuous, closed, adjustable, knotless loops (para [0031, 0036]).  
	Regarding claim 15, Albertorio teaches wherein the tissue repair is rotator cuff repair, AC joint repair, syndesmosis repair, Achilles tendon repair, patellar tendon repair, ACL/PCL reconstruction, hip and shoulder reconstruction, AC joint reconstruction, syndesmosis reconstruction, quad/patellar tendon rupture repair, or hallux- valgus repair (para [0027, 0058, 0084-0086]).  
	Regarding claim 23, Albertorio discloses the invention substantially as claimed including a method of forming a knotless self-locking repair (Fig 1), comprising: attaching a flexible coupler (1) with a first end and a second end to a fixation device (20) by passing the first and second ends of the flexible coupler through passages of the fixation device; running in opposition of one another the first end and the second end through the passages of the fixation device (20) to form two suture loops (2); and passing one of the first and second ends through the flexible coupler time to form a first spliced region (2a) and a locking point, and a first flexible, continuous, closed, adjustable, knotless loop (2) having an adjustable perimeter, and passing the other of the first and second ends through the flexible coupler to form a second spliced region (2b) and a locking point, and a second flexible, continuous, closed, adjustable, knotless loop (2) with an adjustable perimeter (para [0031, 0033, 0034]; see annotated Fig 1 above).  
	However, Albertorio teaches the first and second ends are each passed through the flexible coupler a single time to form the first and second spliced regions (2a, 2b) (para [0034]).  Albertorio fails to disclose the first and second ends are each passed through the flexible coupler multiple times to form first and second weave regions having an accordion-type configuration as claimed.  Stone discloses a self-locking adjustable loop in a flexible coupler comprising an end (26) passed multiple times through the coupler (14) to form an accordion-type weave region (34) and a plurality of locking points (Figs 2A, 2; para [0039]).  Stone teaches “the legs 38, by way of their non-parallel orientation to the second portion 30, can cause a transverse force to be applied to second portion 30 once tension is applied from the loop 46 and the second portion 30” (para [0042]).  Additionally, “Such reduction in diameter can cause the legs 38 to squeeze or constrict around the portions of second portion 30 passing therethrough, which creates a mechanical interface between the interior portions or apertures of the legs 38 that are constricting around the portions of the second portion 30 passing therethrough. As a result, under tension, the mechanical interface along with the transverse force applied by each leg 38 can efficiently lock the second portion 30 to the accordion configuration 34 at a desired size of loop 46” (para [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Albertorio such that the eyesplices (2a, 2b) with a single locking point instead comprised a plurality of locking points formed by each end being passed multiple times the through flexible coupler to form an accordion-type weave region, as claimed.  Thus, Albertorio would have the advantage of the transverse force and additional locking points improving the locking effect, as taught by Stone.
	Regarding claim 24, Albertorio teaches wherein the first and second flexible, continuous, closed, adjustable, knotless loop (2) are separated by a loop interconnection (22) that connects the two suture loops (see annotated Fig 1 above).  
	Regarding claim 25, Albertorio teaches wherein the fixation device (20) is an implantable button (para [0029]).  

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albertorio (US 2010/0268273) and Stone (US 2014/0046367), as applied to claims 1 and 11 above, further in view of Sullivan (US 2013/0345750).  
	Regarding claim 7, Albertorio and Stone discloses the invention substantially as claimed, as shown above, including the flexible coupler (1) being a suture, suture tape or ribbon (para [0024]).  However, Albertorio fails to disclose flexible coupler is suture tape with a plurality of sections of different tapers.  Sullivan discloses a similar tensionable construct comprising a suture (30) and teaches the suture can be formed of a suture tape (para [0059]) and teaches the suture can be tapered to help facilitate pulling it through itself (para [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Albertorio and Stone such that the flexible coupler was a suture tape since substitution of one known element for another element providing the same function to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and to modify the combination such that the flexible coupler had a plurality of sections of different tapers (i.e. gradually different tapered regions near the first and second ends of the flexible coupler) such that the flexible coupler may more easily be pulled through itself when forming the first and second weave regions.
	Regarding claim 12, Albertorio and Stone discloses the invention substantially as claimed, as shown above, including the flexible coupler (1) being a suture (para [0024]) and the two fixation devices being implantable buttons (first fixation device 20 disclosed as a button – para [0029]; second fixation device 30 may be interpreted as a button in that it is a solid fixation piece with apertures 31, 33 for threading the suture 1 therethrough – para [0045]; Figs 5-6).  It is noted the disclosure does not provide a special definition for the term “button” and the claims do not provide structure limiting the term “button”. Alternatively, Albertorio teaches an alternative embodiment comprising two buttons joined by a continuous suture loop, wherein the second button is used in place of the “wedge” 30 - para [0084]).  However, Albertorio fails to disclose the flexible coupler is a suture tape. Sullivan discloses a similar tensionable construct comprising a suture (30) and teaches the suture can be formed of a suture tape (para [0059]).  Furthermore, Stone teaches “it should be appreciated that while suture 14 is shown in FIG. 6 as having a generally round or non-flat shape in cross-section, other shapes can be used to form the self-locking adjustable loop construction 80, such as the flat ribbon or braid structure 74” (para [0055]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Albertorio and Stone such that the flexible coupler was a suture tape since substitution of one known element for another element providing the same function to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,646,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent are claiming common subject matter including a method of forming a knotless self-locking construct capable of tissue repair comprising attaching first and second couplers to a fixation device with at least one end attached to a passing device (needle) (see for example claim 11, lines 1-4, 16-18), passing another end of each coupler through the coupler multiple times to form accordion-type weave regions and a plurality of locking points (see for example claim 11, lines 12-15), and first and second flexible, continuous, closed, adjustable knotless loops having an adjustable perimeter (see for example claim 11, lines 5-7).  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 16-22 would be allowable over the art of record if rewritten or amended to overcome the rejection(s) on the ground of nonstatutory double patenting or if a terminal disclaimer is filed and if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or disclose a method of forming a knotless self-locking repair, as claimed, particularly wherein first and second flexible couplers are attached to the same fixation device, wherein each flexible coupler has an end passed multiple times through the respective flexible coupler to form first and second accordion-type weave regions and a plurality of locking points, and first and second flexible, continuous, closed, adjustable, knotless loops having an adjustable perimeter.  See also parent application 15/883,358.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771